Smith, J.
The errors complained of in this case are that the court of common pleas overruled a motion of the defendant below to require the plaintiffs to make their petition more definite and certain, and overruled his motion for a new trial on the ground that the finding of the court as to the amount due to plaintiffs was against the evidence.
The petition alleged that there was due to the plaintiffs from the defendant the sum of $285.00 for professional services, rendered by them as attorneys at law to him, at his request, between January 1, 1891, and January 17, 1891, “in examining records and the law, giving an opinion, and furnishing an abstract of the defects in a certain tax title and tax deed claimed and held by one ITohaus to the real estate of the defendant, and counselling and advising him in relation thereto.” And in substantially a similar manner it alleges services rendered in a different case pending in court. The motion was that the plaintiffs be required to make their petition more definite and certain by itemizing the services alleged to have been performed, and by setting forth the charge made by each item thereof.
We think the court was not bound to grant this motion as made. The defendant was fully and sufficiently advised of the character and nature of the services alleged to have been performed. They were itemized therein. We do not think that the plaintiffs, in a case like this, are bound to make a statement of each particular item of services rendered, where they réfer to one particular transaction, and state the charge, for *159■each item separately. We find no authority for such particularity. If the charges are for services in two or more wholly different matters, there would be propriety in requiring the value of services rendered in each to be stated separately, but not the value of each particular item of each transaction. In this case, however, the plaintiff in error cannot avail himself of this error, if there was one, for no exception was taken to the ruling of the court on the point.
Cox & Cox, for plaintiff in error.

Pugh & Dustin, contra.

Nor would we feel justified in holding that the judgment of the court as to the value of the services was against the weight of the evidence. ,
Tue judgment will be affirmed.